Dear Secretary Carnahan:
This office received your letter of March 21, 2008, submitting a proposed summary statement prepared under Section 116.334, RSMo, for the petition submitted by Jonathan Bunch on March 7, 2008. The proposed summary statement is as follows:
  Shall the Missouri Constitution be amended to repeal certain provisions relating to the nonpartisan selection of judges by:
    • removing all current members of the nonpartisan judicial selection commissions and giving sole authority to the Governor to appoint new members subject to Senate consent;
    • increasing the number of judicial nominees submitted by the commissions from three to five and allowing the Governor to veto the first list of nominees;
    • transferring from the Missouri Supreme Court to the Governor's appointed commissions the authority to establish rules governing commission actions; and
    • making certain information regarding judicial nominees and the selection process publicly available?
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Because our review of the statement is mandated by statute, no action that we *Page 2 
take with respect to such review should be construed as an endorsement of the petition, nor as the expression of any view regarding the objectives of its proponents.
  Very truly yours,
  _________________________
  Jeremiah W. (Jay) Nixon
  Attorney General